1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiffs
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   SHARON BARNUM and ROBERT SUSTRIK, Case No.: 2:16-cv-02866-RFB-NJK
18   and all similarly situated individuals,

19                  Plaintiffs,
                                        STIPULATION AND ORDER TO
20   vs.                                EXTEND BRIEFING SCHEDULE ON
                                        DISPOSITIVE MOTIONS AND MOTION
21
     EQUIFAX INFORMATION SERVICES, LLC, FOR CLASS CERTIFICATION
22                                                     (TENTH REQUEST)
                    Defendant.
23
            Plaintiffs Sharon Barnum and Robert Sustrik (“Plaintiffs”) and Defendant Equifax
24

25
     Information Services, LLC (“Equifax”) have agreed and stipulated to the following:

26          1.      The current deadline for filing replies in support of dispositive motions and the

27   motion for class certification is October 19, 2018 (the “Motions Reply Deadline”). (See Ninth Stip.
28
                                                    -1-
1    to Extend Disc. Deadlines [ECF No. 168]; Order [ECF No. 169].)
2
            2.        Due to the volume of evidence and the complexity of the issues raised in the parties’
3
     respective motions, the fact that the parties filed cross-motions for summary judgment, and
4
     pressing obligations in other pending matters, the parties require additional time to brief their
5

6    Replies.

7           3.        The parties respectfully request that the Court extend the Motions Reply Deadline
8
     by 10 days, as follows:
9
                Event                                 Old Deadline           New Deadline
10              Replies in Support of Dispositive     October 19, 2018       October 29, 2018
                Motions and Motion for Class
11
                Certification and Appointment of
12              Class Counsel

13

14
            IT IS SO STIPULATED, dated October 15, 2018.

15
      /s/ Matthew I. Knepper                                    /s/ Misty L. Peterson
16    Matthew I. Knepper, Esq.                                  Zachary A. McEntyre, Esq.
17
      Nevada Bar No. 12796                                      Misty L. Peterson, Esq.
      Miles N. Clark, Esq.                                      KING & SPALDING LLP
18    Nevada Bar No. 13848                                      1180 Peachtree Street NE
      KNEPPER & CLARK LLC                                       Atlanta, GA 30309
19    Email: matthew.knepper@knepperclark.com                   Email: mpeterson@kslaw.com
20
      Email: miles.clark@knepperclark.com                       Email: zmcentyre@kslaw.com

21    David H. Krieger, Esq.                                    Bradley T. Austin, Esq.
      Nevada Bar No. 9086                                       Nevada State Bar No. 13064
22    HAINES & KRIEGER, LLC                                     SNELL & WILMER, LLP
23
      Email: dkrieger@hainesandkrieger.com                      3883 Howard Hughes Pkwy., Ste. 1100
                                                                Las Vegas, NV 89169
24    Counsel for Plaintiff                                     Email: baustin@swlaw.com
25                                                              Counsel for Equifax Information
26
                                                                Services, LLC

27

28
                                                      -2-
1                                     Cabebe v. Equifax Information Services, LLC
                                                Case No. 2:16-cv-02866-RFB-NJK
2
                            ORDER GRANTING
3    STIPULATION TO EXTEND BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
                   AND MOTION FOR CLASS CERTIFICATION
4

5
     IT IS SO ORDERED:
6

7
         IT IS SO ORDERED.
8
     ________________________________
                                  _______________________________________
9    RICHARD F. BOULWARE, II
10   UNITED STATES DISTRICT JUDGE
        DATED this ____ day of _________ 2018.
11    DATED this 17th day of October, 2018.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -3-
